6/29/2DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           This action is in response to the communication originally filed on March 20, 2020.

 This application is a divisional of and claims priority to U.S. patent application Ser. No. 14/480,127, filed Sep. 8, 2014, which has been granted as U.S. Pat. No. 10,700,772.

Claims 1-20 are presented for examination, of which claims 1-2, 4-5, 10-11, 13-14, and 19-20 were rejected, and claims 3, 6-9, 12, and 15-18 were objected.

Specification


The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/29/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

                        Claim Rejections - 35 USC §103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4-5, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Martini in US Publication No. 2014/0317295 A1, hereinafter referred to as Martini, in view of Mosko et al. in US Publication No. 2010/0142551 A1, hereinafter referred to as Mosko, and further in veiw of Hou et al. in US Patent No. 6,324,184 B1, hereinafter referred to as Hou.
 		

Regarding claim 1, Martini discloses a method, comprising:
determining a maximum bandwidth allocation limit for each terminal group (TG) of multiple TGs of a shared access broadband network (determining maximum bandwidth for restricted/ modified bandwidth group including users having multiple terminals {laptop, mobile terminals , e.g., terminal group, sharing bandwidth in broadband network {WCDMA}, para.18, 33, and 72), each of the TGs including a plurality of terminals that are logically grouped together and physically separated from each other (each terminal group includes personal computer, mobile communications devices, para.45); and
assigning bandwidth to a first TG of the TGs (providing a first communications channel having a first bandwidth and shared by a first group of first users, para.47).
Martini does not specify calculating bandwidth using an exponential moving average (EMA) for each of the TGs at a given time; which is known in the art and commonly applied in communications field for bandwidth allocation, as suggested in Mosko’s disclosure as below.
	Mosko, from the same field of endeavor, teaches calculating bandwidth using an exponential moving average (EMA) (determining exponentially weighted moving average byte demand, para.40).
	It would be obvious to one of ordinary art to use exponential moving average (EMA) or exponentially weighted moving average for estimating byte demand or bandwidth allocation of each of the TGs at a given time; thus facilicitating the reactiveness to changes in bandwidth and surrounding environment.
	Martini in view of Mosko do not disclose calculating a sorting ratio for each of the TGs based on a subscription rate of the TG and the EMA calculated for the allocated bandwidth for the TG; and assigning bandwidth to a first TG of the TGs that has the smallest sorting ratio of the sorting ratios; which are known in the art and commonly applied in communications field for bandwidth allocation, as suggested in Hou’s disclosure as below.
	Hou, from the same field of endeavor, teaches calculating a sorting ratio for each of the TGs based on a subscription rate of the TG and the EMA calculated for the allocated bandwidth for the TG (computing ratio K=C(i)/B(i), where C(i) is bandwidth consumed by user. and B(i) is bandwidth allocated for user, col.9, lines 45-60).
		Therefore, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to implement the feature of assigning the bandwidth having a sorting ratio calculated by Hou, wherein the sorting ratio is determined for bandwidth consumed in regards to subscriber rate of the TG and EMA is calculated for allocated bandwidth – of Mosko,  into the method of assigning bandwidth to a first TG of TGs of Martini, wherein the sorting ratio is selected as the smallest one – because  when the required subscription rate is much lower than bandwidth to be allocated –  it is most likely that the bandwidth would be instantly provided and less likely that the allowable bandwidth limit would be violated. The benefit is to efficiently manage data communications from multiple TGs within the bandwidth limit allowable for each terminal group.


	Regarding claim 2, Martini in view of Mosko and Hou disclose wherein calculating the sorting ratio for each of the TGs comprises: calculating the sorting ratio based on the subscription rate of the TG (computing ratio K=C(i)/B(i), where C(i) is bandwidth consumed by use with respect to subscription rate, see col.9, lines 45-60 in Hou), the EMA (determining exponentially weighted moving average byte demand, see para.40 in Mosko), and priority of the TG (user device requires higher bandwidth communications channel, see para.42 in Martini). 
	
		
Regarding claim 4, Martini in view of Mosko and Hou disclose wherein calculating the sorting ratio for each of the TGs comprises: calculating the sorting ratio in accordance with at least one bandwidth allocation period ( ratio K=C(i)/B(i) is computed, over a control interval, see col.9, lines 45-60 in Hou).


	Regarding claim 5, Martini in view of Mosko and Hou disclose wherein assigning remaining, unassigned bandwidth to a second TG of the TGs that has the second smallest sorting ratio (distributing remaining unallocated slots to users, [see col.10, line 62 to col.11, line 5 in Hou] based on computed  ratio, see col.9, lines 45-60 in Hou).

	
		Regarding claim 10, claim 10 is rejected for substantially same reason as claim 1, except that claim 10 is in a non-transitory computer readable medium format.	


		Regarding claims 11, 13, 14, claims 11, 13, 14 are rejected for substantially same reason as claims 2, 4, and 5, respectively, except that claims 11, 13, 14 are in a non-transitory computer readable medium format.	


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martini in view of Hou, and further in veiw of Samuels et al. in US Publication No. 2014/0173127 A1, hereinafter referred to as Samuels.

		
	Regarding claim 19, Martini discloses a method, comprising:  
          	receiving, during determination of bandwidth allocation across multiple terminal groups (TGs) of a shared access broadband network (determining maximum bandwidth for restricted/ modified bandwidth group including users having multiple terminals {laptop, mobile terminals , e.g., terminal group, sharing bandwidth in broadband network {WCDMA}, para.18, 33, and 72),  wherein each TG of the TGs includes a plurality of terminals that are logically grouped together and physically separated from each other (each terminal group includes personal computer, mobile communications devices, para.45). 
	Martini does not disclose receiving an original information rate of each of the TGs; which is known in the art and commonly applied in communications field for bandwidth allocation, as suggested in Hou’s disclosure as below.
	Hou, from the same field of endeavor, teaches an original information rate of each of the TGs (bandwidth consumed by user and B(i) is bandwidth allocated for user, col.9, lines 45-60); which would be obvious to receive an original information rate of each of the TGs; thus facilitating the allocation of bandwidth that is suitable for each TG.
 	Martini in view of Hou do not disclose determining a ratio of measured information rate prior to compression and measured information rate after compression, and applying the ratio to the original information rate of each of the TGs to convert the original information rate of each of the TGs to a carried information rate for each of the TGs; which are known in the art and commonly applied in communications field for bandwidth allocation, as suggested in Samuel’s disclosure as below.
		Samuel, from the same field of endeavor, teaches:
		 determining a ratio of measured information rate prior to compression and measured information rate after compression (determining compression ratio value of amount of data, information rate, to be sent, para.8); and 
		applying the ratio to the original information rate of each of the TGs to convert the original information rate of each of the TGs to a carried information rate for each of the TGs (performing a compression of a plurality of compressed data packets, e.g. transmitted at specified rate, with a compression ratio, para.95).
		Therefore, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to compress the original information rate of each of the TGs by applying a compression ratio; thus improving data flows control of compressed information rate while maximizing the utilization of the network available resources. 

Regarding claim 19, Martini in view of Hou, and Samuels disclose wherein the measured information rate prior to compression and
	the measured information rate after compression (performing a compression of a plurality of compressed data packets, e.g. transmitted at specified rate, with a compression ratio, see para.95 in Samuel) are accumulated information rates associated with a plurality of user applications involving transmission and reception of data packets over the shared access broadband network (determining maximum combined bandwidth usage of all users in restricted bandwidth group, see para.18 in Martini); which would be obvious that accumulated information rates associated with a plurality of user applications involving transmission and reception of data packets over the shared access broadband network are compressed; thus improving data flows control of compressed information rates that are accumulated from a plurality of user applications - while maximizing the utilization of the network available resources. 


Allowable Subject Matter


Dependent claims 3, 6-9, 12, and 15-18 were objected to as being dependent upon their rejected base claims, but would be allowable if they are incorporated into their corresponding independent claims 1 and 10, respectively. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hanko and Lee are all cited to show that assigning the bandwidth according to a sorting ratio – would efficiently manage data communications within the bandwidth limit allowable for each terminal group --  similar to the claimed invention.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
           



	/C.Q.T./
	/ALPUS HSU/           Primary Examiner, Art Unit 2465